In the

    United States Court of Appeals
                 For the Seventh Circuit

No. 13-1422

ROBERT LINDNER, Special Administrator
of the Estates of BURTON R. LINDNER and
ZORINE LINDNER, deceased,
                                                     Plaintiff-Appellee,

                                   v.

UNION PACIFIC RAILROAD COMPANY,
                                                 Defendant-Appellant.


            Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 12 C 5344 — Samuel Der-Yeghiayan, Judge.



     ARGUED APRIL 7, 2014 — DECIDED AUGUST 11, 2014



   Before WOOD, Chief Judge, and KANNE and SYKES, Circuit
Judges.
    SYKES, Circuit Judge. Robert Lindner’s parents were killed
when a Union Pacific train derailed and caused a bridge to
collapse. Soon after the accident, Lindner filed this wrongful-
2                                                   No. 13-1422

death action against Union Pacific in Illinois state court. Union
Pacific removed the case to federal court, asserting diversity
jurisdiction: The Lindners were domiciled in Illinois, whereas
Union Pacific is a Delaware corporation with its principal place
of business in Nebraska. After conducting some initial discov-
ery, Lindner sought leave to amend his complaint to add
claims against two Illinois residents who worked for Union
Pacific. The district court granted the request and, because the
parties were no longer completely diverse, remanded the case
to state court.
    Union Pacific appeals, but we lack jurisdiction to hear the
case. An order remanding a case to state court for lack of
subject-matter jurisdiction “is not reviewable on appeal or
otherwise.” 28 U.S.C. § 1447(d). We have no appellate jurisdic-
tion to consider the other part of the district court’s order,
granting leave to amend the complaint, because it was not a
final order in any sense; it did not grant or deny relief on the
merits of any claim, and it can be revisited and challenged at
later stages of the litigation. Alternatively, Union Pacific asks
us to treat the appeal as a petition for mandamus. Because the
order granting leave to amend can be reviewed in state court,
mandamus relief is neither necessary nor appropriate. Thus,
Union Pacific’s appeal and request for a writ of mandamus
must be dismissed.


                        I. Background
   Burton and Zorine Lindner were driving under a bridge
near Glenview, Illinois, when a Union Pacific train derailed
overhead. The derailment caused the bridge to collapse,
No. 13-1422                                                    3

crushing Burton and Zorine below. Their son Robert Lindner
filed this wrongful-death action in Illinois state court alleging
that Union Pacific caused the accident through its own negli-
gence.
    At that time there was complete diversity between the
parties. The deceased Lindners were citizens of Illinois, and
their citizenship rather than Robert’s determines diversity
jurisdiction because Robert is merely a representative of their
estate. See 28 U.S.C. § 1332(c). Union Pacific, meanwhile, is a
Delaware corporation with its principal place of business in
Nebraska. The amount in controversy was more than $75,000.
Union Pacific timely removed the case to federal court.
    Early in the discovery process, Lindner learned about two
Union Pacific employees who had been working at the scene of
the accident. One was Joe Scott, a signal inspector who had
called for an inspection of the track near the bridge where the
train derailed. The other was Jerome Griffin, a track inspector
who arrived at the track just before the derailment. Lindner
moved to amend his complaint to add negligence claims
against Scott and Griffin, arguing that they should have done
more to prevent the accident. Moreover, because Scott and
Griffin were both Illinois residents, Lindner asked the court to
remand the action back to state court.
    Union Pacific opposed the proposed amendment on two
grounds. First, the railroad asserted that the amendment was
futile because any state-law claims against Scott and Griffin
would be preempted by federal law. See 49 U.S.C. § 20106.
Second, the railroad argued that even if the claims weren’t
preempted, the court should exercise its discretionary
4                                                     No. 13-1422

authority to deny any joinder that would destroy subject-
matter jurisdiction. See 28 U.S.C. § 1447(e).
   The district court rejected Union Pacific’s arguments and
granted leave to amend. The court didn’t think the claims
would be preempted by federal law, either because they were
outside the scope of the preemption statute or because they
were exempted from preemption by the statute’s saving clause.
And the court concluded that joinder was appropriate because
Lindner had good reasons, unrelated to jurisdiction, for adding
the new claims. Because the amendment destroyed diversity,
the district court remanded the case to state court. Union
Pacific promptly appealed.


                         II. Discussion
A. Appellate Jurisdiction
    With a few exceptions not relevant here, orders remanding
a case to state court based on a lack of subject-matter jurisdic-
tion are “not reviewable on appeal or otherwise.” § 1447(d).
Here, although subject-matter jurisdiction existed when the
case was removed, the addition of Scott and Griffin destroyed
diversity, and thus the district court was required to remand
the case. See § 1447(e) (requiring the district court to remand if,
in its discretion, it allows joinder that would destroy subject-
matter jurisdiction). Union Pacific does not dispute that
§ 1447(d) prevents us from reviewing a decision to remand on
this basis. See In re Fla. Wire & Cable Co., 102 F.3d 866, 868 (7th
Cir. 1996) (holding that § 1447(d) bars review of remands
required by § 1447(e)).
No. 13-1422                                                      5

    Instead, the railroad argues that we should review only the
court’s contemporaneous decision to allow Lindner to amend
his complaint and join Scott and Griffin as defendants. The bar
against reviewing remand orders does not prevent us from
reviewing separate, appealable rulings that happen to be
contained in the same document as the remand order. See City
of Waco, Tex. v. U.S. Fidelity & Guar. Co., 293 U.S. 140, 143
(1934); Good v. Voest-Alpine Indus., 398 F.3d 918, 921–23 (7th Cir.
2005). For example, if a district court were to dismiss the one
claim in the case supporting federal jurisdiction and then in the
same order remand the remaining cross-claims, we would have
jurisdiction to review the dismissal order even though we
couldn’t review the decision to remand. Waco, 293 U.S. at 143.
Since the remand itself couldn’t be reviewed, reversing the
dismissal would simply send the case back to state court with
the original claim still intact. See id.
    But this doctrine doesn’t help Union Pacific because there
is no appealable order here separate from the decision to
remand. See Powerex Corp. v. Reliant Energy Servs., Inc., 551 U.S.
224, 236 (2007) (“Waco does not permit an appeal when there is
no order separate from the unreviewable remand order.”);
Good, 398 F.3d at 925 (“Waco itself made clear that the order for
which appellate review is sought must independently be
reviewable.”). Our appellate jurisdiction extends to “final
orders,” 28 U.S.C. § 1291, but an order allowing the plaintiff to
amend the complaint isn’t a final order because it doesn’t
terminate the dispute; it doesn’t even grant or deny relief on
any of the plaintiff’s claims. See Wingerter v. Chester Quarry Co.,
185 F.3d 657, 662 (7th Cir. 1998) (holding that an order allowing
amendment of the complaint was not a final order).
6                                                    No. 13-1422

    We also have jurisdiction to consider a small class of
“collateral orders” that although not “final orders” in the
technical sense, would be effectively unreviewable if they
couldn’t be appealed immediately. See Cunningham v. Hamilton
County, Ohio, 527 U.S. 198, 204 (1999); Travis v. Sullivan,
985 F.2d 919, 922 (7th Cir. 1993). But the collateral-order rule
offers no support for Union Pacific because there’s nothing
unreviewable about the court’s decision here: The state courts
are free to reject the district court’s reasoning on remand. See
Kircher v. Putnam Funds Trust, 547 U.S. 633, 647 (2006) (“While
the state court cannot review the decision to remand in an
appellate way, it is perfectly free to reject the remanding
court’s reasoning … .”); Powers v. Southland Corp., 4 F.3d 223,
234–37 (3d Cir. 1993) (finding that order allowing joinder
would not be preclusive or unreviewable after remand). The
very fact that the district court’s ruling can’t be appealed
means that it will lack preclusive effect in the state court on
remand. See Kircher, 547 U.S. at 647 (“Collateral estoppel
should be no bar to … revisitation of the preclusion issue
[decided prior to remand], given that § 1447(d) prevents the
funds from appealing the District Court’s decision.” (footnote
omitted)). Likewise, Illinois courts generally do not treat prior
rulings as the law of the case unless the previous order was
final, unlike the preliminary ruling allowing amendment of the
complaint here. See People v. Patterson, 610 N.E.2d 16, 41 (Ill.
1992) (“[A] finding of a final judgment is required to sustain
application of the [law-of-the-case] doctrine.”); Commonwealth
Edison Co. v. Ill. Commerce Comm'n, 858 N.E.2d 65, 76–77 (Ill. Ct.
App. 2006) (noting that “[t]he law-of-the-case doctrine binds a
court only where a court’s prior order was final” and declining
No. 13-1422                                                       7

to treat transferor court’s jurisdictional ruling as binding on
transferee court). That may explain why Illinois courts have
repeatedly declined to consider themselves bound by a federal
district court’s pre-remand ruling on a question of preemption.
See, e.g., Chi. Bd. Options Exch., Inc. v. Int'l Sec. Exch., L.L.C.,
973 N.E.2d 390, 397 (Ill. Ct. App. 2012) (“While … [the district
court before remanding] rejected ISE’s preemption argument
on its merits, we are not bound to follow [that] ruling.”);
Hinterlong v. Baldwin, 720 N.E.2d 315, 323 (Ill. Ct. App. 1999)
(noting, without ruling on, Illinois trial court’s decision not to
treat federal court’s pre-remand preemption decision as law of
the case). Moreover, even if the law-of-the-case doctrine
applied, it could only bind a state trial court; the decision could
still be reviewed by the state appellate courts. See Powers, 4
F.3d at 234 (“[T]he law of the case doctrine would not limit the
state appellate court’s power to review the decision [of a district
court].”).
   Because the court’s decision to allow Lindner to amend his
complaint is neither a final order nor an unreviewable collat-
eral order, we have no jurisdiction to review it. That leaves
Union Pacific with nothing to appeal: Section 1447(d) bars any
consideration of the remand decision, and no other part of the
court’s order is appealable. We thus have no jurisdiction to
hear any appeal from the district court’s ruling.


B. Mandamus Jurisdiction
  In the alternative, Union Pacific asks us to issue a writ of
mandamus compelling the district court to deny plaintiff’s
motion to amend the complaint. The writ of mandamus “is a
8                                                             No. 13-1422

‘drastic and extraordinary’ remedy ‘reserved for really
extraordinary causes.’” Cheney v. U.S. Dist. Court, 542 U.S. 367,
380 (2004) (quoting Ex parte Fahey, 332 U.S. 258, 259–60 (1947)).
It is appropriate only if three conditions are satisfied: first,
there must be no other adequate means to remedy the prob-
lem; second, the party’s right to the writ must be clear and
indisputable; and third, the court must be satisfied that
granting the writ would be an appropriate exercise of its
discretion. Id.
    Union Pacific’s request fails the very first condition.1 As we
have explained, Union Pacific has adequate means to correct
any error in the district court’s decision: It can ask the state trial
court to reconsider the preemption issue and dismiss the
claims against Scott and Griffin, and if the trial court refuses,
state appellate courts can take up the question once there’s an
appealable judgment in the case. The defendants understand-
ably do not wish to continue defending against claims that they
view as meritless—but in this regard they’re in the same
position as any other defendant who loses a motion to dismiss,
and mandamus relief is not appropriate merely because
defendants don’t want the burden of having to litigate the case
further. See Abelesz v. OTP Bank, 692 F.3d 638, 651 (7th Cir.

1
  We do not need to decide whether a writ of mandamus directed at the
district court would ever be appropriate in this situation. Recall that the
district court remanded the case to state court, an order that we cannot alter
“on appeal or otherwise.” 28 U.S.C. § 1447(d). Union Pacific has not
explained how we could issue an order compelling the district court to take
action in a case over which it has already relinquished jurisdiction. We
leave that issue for another day, however, since Union Pacific’s request fails
even if we assume that we could issue such an order.
No. 13-1422                                                   9

2012) (“[A]ppellate courts are not in the business of reviewing
routine denials of motions to dismiss … and certainly not by
issuing a writ of mandamus.”). Rather, mandamus is reserved
for extraordinary situations in which the consequences of
denying review are much greater than those ordinarily
attending the rules barring piecemeal appeals. See, e.g., id. at
652 (granting mandamus in an “extraordinary” case in which
the failure to dismiss certain claims had serious foreign-policy
implications).
                                                    DISMISSED.